Kreider, J.,
This matter is before us on defendant’s waiver of a hearing before a *702justice of the peace. The information charged that on April 16, 1959, defendant operated a truck-tractor bearing a Pennsylvania registration and a semi-trailer bearing a New Jersey registration, contrary to section 504, art. V, of The Vehicle Code of May 1, 1929, P. L. 905, as amended, 75 PS §134. The evidence presented at the hearing in this court disclosed that the respective vehicles were registered as charged in the information but that at the time in question Clarence H. Zern, a resident of Pennsylvania and the owner of the said truck-tractor and semi-trailer, had registered 48 tractors and 70 semi-trailers in Pennsylvania. He also had registered seven semi-trailers, including the one in question, in the State of New Jersey.
Defendant based his defense on an exception to The Vehicle Code, viz., section 401 (e) of The Vehicle Code, added by the Act of July 18, 1957, P. L. 994, 75 PS §91 (e), which provides:
“(e) Whenever the number of semi-trailers, registered for the current registration year in this Commonwealth by any person, shall equal or exceed the number of truck-tractors similarly registered by him, it shall be lawful to operate upon a highway a combination of any such truck-tractor and a semi-trailer registered elsewhere than in this Commonwealth.”
We think that defendant’s contention is sound and must be sustained. The evidence clearly showed that the number of semi-trailers registered in Pensylvania by the owner for the current registration year exceeded the number of truck-tractors similarly registered by him. Consequently, it was lawful for defendant to operate upon a highway a combination of any such commercial motor vehicle and a trailer registered elsewhere than in this Commonwealth.

Order

And now, February 25,1960, the appeal is sustained and defendant is adjudged not guilty.